
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13


Axcelis Technologies, Inc.
Non-Employee Director Cash Compensation at March 4, 2016


        This Exhibit discloses the current understandings with respect to cash
compensation between Axcelis Technologies, Inc. (the "Company") and each of its
non-employee directors. Axcelis provides cash retainers to its non-employee
directors, as follows:

Annual Cash Retainers, paid quarterly in advance
   
 

Board Member Retainer

  $ 50,000  

Independent Chairman Premium

  $ 20,000  

Committee Chairman Retainers

       

Audit Committee Chairman

  $ 15,000  

Compensation Committee Chairman

  $ 10,000  

Nominating and Governance Committee Chairman

  $ 7,500  

Technology Committee Chairman

  $ 7,500  

Committee Member (not Chairman) Retainers

       

Audit Committee Member

  $ 10,000  

Compensation Committee Member

  $ 7,500  

Nominating and Governance Committee Member

  $ 5,000  

Technology Committee Member

  $ 5,000  

        Non-employee directors also receive reimbursement of out-of-pocket
expenses incurred in attending Board and committee meetings. Non-employee
directors do not receive any Company-paid perquisites.

        The Board of Directors may, from time to time, form committees in
addition to the Audit, Compensation, Nominating and Governance and Technology
Committees and set compensation for service on such additional committees.

1

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.13



Axcelis Technologies, Inc. Non-Employee Director Cash Compensation at March 4,
2016
